 In the Matter of AMERICAN HOIST & DERRICK COMPANY, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 36,A. F. OF L., PETITIONERCase No. 18-RC-426.-Decided December 15, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner seeks to represent a unit of powerhouse employees.The Employer and International Association of Machinists, Local No.459, AFL, herein called the Intervenor, contend that there is a contractbar and therefore the petition should be dismissed.In July 1948 the Employer signed a contract with the Petitioner, theIntervenor, and International Molders and Foundry Workers Union,Local No. 232, A. F. of L., herein called the Molders, providing in partfor recognition of the Petitioner as the exclusive representative of thepowerhouse employees, with certain exceptions.)The contract de-scribed the Petitioner, the Intervenor, and the Molders as "comprisingthe St. Paul Machinists, Molders and Operating Engineers' JointCouncil, hereinafter referred to as the Union."However, the contractwas signed by representatives of the Petitioner, the Intervenor, andThe Intervenor represented powerhouse helpers and laborers.87 NLRB No. 107.654 AMERICAN HOIST & DERRICK COMPANY655the Molders, respectively, and not by any representative of the JointCouncil as such.Pursuant to the terms of the 1948 contract, notice of termination wasgiven the Employer by a representative of the Joint Council in March1.949.Thereafter, several negotiating conferences were held, at whichall the contracting parties were represented, including the Employerand the Petitioner.These conferences culminated on May 11, 1949, inan oral agreement on the terms of a new contract.On June 1, 1949,a contract, approved by the Employer and apparently embodying theprior oral agreement, was ratified by the Joint Council, the Petitioneropposing but being outvoted by the Intervenor and the Molders.Onthe following day the Petitioner advised the Employer that it wouldnot sign this contract and that it was withdrawing from the JointCouncil.On June 7, the petition herein was filed.Two days later,on June 9, the new contract was signed by the Employer, the Inter-venor, and the Molders.However, the contract has never been signedby the Petitioner.We. find that there was no fully executed signed contractin exist-ence when the petition was filed.Accordingly, there is no merit tothe contract-bar contention.2However, our finding is not to be takenas a determination that the Petitioner is or is not bound by the termsof the oral agreement, as a matter of contract law or of good-faithbargaining issues on which the Employer and the Intervenor strenu-ously maintain the affirmative, but which are not properly before usin the present proceeding.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All engineers, including junior and maintenance and operatingengineers, and all helpers and laborers 3 in the Employer's powerhouse,but excluding all machinists, molders, patternmakers, truck drivers,office and clerical employees, and supervisors as defined in the Act.2 SeeNational Chair Company, Inc.,74 NLRB 1014, and cases cited therein.Nor do wefindmerit in the Employer's contention that the 1948 contract bars this proceeding.Notonly was that contract properly terminated, but in addition the parties so considered it,as isclearly established by the fact that they spent almost 2 months negotiating a newcontract.3 The Intervenor contends that the powerhouse helpers and laborers should not be in-cluded in the unit because they have been represented by the Intervenor since 1937.However, as those employees work in the powerhouse it majority of their time and are underthe supervision of the chief engineer, we will, in accordance with Board practice, includethem in the unit despite a history of collective bargaining on a different basis. SeeAmerican Smelting & Refining Co.,86 NLRB 1172. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union of Operating Engineers, Local No. 36,A. F. of L.